UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1527



WILLIE H. MITCHELL, JR.,

                                              Plaintiff - Appellant,

          versus


GMAC; INTEGON INSURANCE COMPANY,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Louise W. Flanagan,
District Judge. (CA-03-56-2-FL)


Submitted:   September 16, 2004       Decided:   September 21, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie H. Mitchell, Jr., Appellant Pro Se.      Donald Carpenter
Prentiss, HORHNTAL, RILEY, ELLIS & MALAND, Elizabeth City, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Willie H. Mitchell, Jr. appeals the district court’s

order dismissing his complaint against GMAC and Integon Insurance

Company for lack of jurisdiction and failure to state a claim.       We

have   reviewed   the   record   and     find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Mitchell v. GMAC, No. CA-03-56-2-FL (E.D.N.C. Mar. 29, 2004).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                 - 2 -